UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2204


In Re:   ANTHONY WILLIAMS,

                Petitioner.




                On Petitioner for Writ of Mandamus.
                        (3:07-cv-00422-GCM)


Submitted:   December 17, 2009          Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony      Williams        petitions        for    a     writ     of    mandamus

seeking       an    order    requiring        the      district          court    to     hold   an

evidentiary hearing in his 28 U.S.C. § 2254 (2006) proceedings

and    to    appoint       counsel.         We    conclude         that    Williams       is    not

entitled to mandamus relief.

               Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                        In re First Fed. Sav. &

Loan    Ass’n,       860    F.2d     135,    138      (4th     Cir.       1988).         Further,

mandamus       is    a     drastic    remedy         and     should       only    be     used    in

extraordinary circumstances.                 Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.    1987).           Mandamus    may    not      be    used     as    a    substitute       for

appeal.       In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

               The relief sought by Williams is not available by way

of mandamus.             Accordingly, we deny the petition for writ of

mandamus.          We dispense with oral argument because the facts and

legal       contentions      are     adequately           presented       in     the    materials

before      the     court    and     argument        would    not       aid    the     decisional

process.

                                                                               PETITION DENIED




                                                 2